 QUEEN CITY TRANSFER, INC.Queen City Transfer,Inc. and International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,LocalNo. 17. Cases 27-CA-3560, 27-CA-3560-2, and 27-CA-3560-3April 19, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn January 8, 1973, Administrative Law Judge LeoF. Lightner issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Queen City Transfer, Inc.,Englewood, Colorado, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.i In affirming the Administrative Law Judge's 8(a)(1) finding predicatedon the Respondent's attempt to secure information concerning the unionactivities of employees by requestingHivelyto furnish the namesof employ-ees who might approach him relative to the Union, the Board relies onStruksnes ConstructionCo, Inc,165 NLRB 1062.See alsoN.L R B. v. Cam-eo, Inc, 340F.2d 803 (C.A. 5), cert.denied382 U.S. 926.DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Administrative Law Judge: This pro-ceeding was heard before me in Denver, Colorado, on Octo-ber 11 and 12, 1972, on the consolidated complaint ofGeneral Counsel, as amended, and the answer, as amended,of Queen City Transfer, Inc., herein referred to as Respon-dent.' The complaint alleges violations of Section 8(a)(3)IA charge was filed in Case 27-CA-3560 on May16, and a complaint wasissuedon July I I A charge was filed in Case 27-CA-3560-2 on July II, and7and (1) and Section 2(6) and(7) of theLaborManagementRelationsAct, 1947,as amended(61 Stat.136; 65 Stat. 601;73 Stat. 519; 29 U.S.C. Sec.151,et seq.),herein called theAct. Theparties waived closing arguments and a brief filedby the General Counsel has been carefully considered?Upon the entire record,3and from my observation of thewitnesses,Imake the following:FINDINGS AND CONCLUSIONSIBUSINESSOF RESPONDENTRespondent is a Colorado corporation,maintaining itsprincipal place of business at Englewood, Colorado, whereit is engaged in the operation of a local cartage company.Respondent, in the course and conduct of its business oper-ations,annually sells services valuedin excessof $50,000,directly to customers which in turn do in excess of $50,000worth of business in States other than the State of Colorado.The complaint alleges, the answer, as amended, admits,and I find that Respondent is an employer engaged in com-merce and in activities affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer, as amended, admits,and I find that International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, LocalUnion No. 17, herein referred to as the Union, at all timesmaterial herein, has been a labor organization within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the complaint and answer,as amended, and litigated at the hearing, are whether theRespondent: (1) engaged in conduct constituting interfer-ence, restraint, and coercion, violative of Section 8(a)(1), byIan Gilbert, on or about June 5, instructing an employee togive Gilbert the names of all employees who talked to saidemployee about the Union; or (2) was discriminatorily mo-tivated in discharging David Beach, on May 12, or in dis-charging Thomas Martinez, on July 5, or in dischargingan amended consolidatedcomplaint wasissuedon July 27 A charge wasfiled in Case 27-CA-3560-3 on August 11. On August I1 an order by theActing RegionalDirectorwas issued,consolidatingfor hearingCase 27-RC-4333with the firsttwo numberedcases.On August 23 an order ofconsolidation and an amendment to thecomplaint was issuedin the fournumbered cases.On September 8 by orderof the RegionalDirector Case27-RC-4333was severed.The consolidatedcomplaint was amended duringthe hearingherein. All dates herein are 1972, except where otherwiseindica-ted2At theconclusion of the hearing, the partieswereinstructedthat briefsshould be filed on or before November 9. Respondent's brief was filed onNovember 20. Norequest for an extension of time,for the filing of said brief,in conformity with theBoard's Rulesand Regulations,Series 8, as amended,102.42, was filed. On November 24, General Counsel filed a motion to strikeRespondent's briefNo opposition thereto has been filed. The motion tostrike isgranted.3Certain errorsin the transcript have been noted and corrected.203 NLRB No. 4 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDonald AImstrong,on August 10, thus engaging in conductviolative of the provisions of Section 8(a)(3) and(1) of theAct.Respondent,by answer,as amended,denied the commis-sion of any unfair labor practices.Respondent asserts thedischarges of Beach and Armstrong were for cause,and thedischarge of Martinez was economically motivated.B. Supervisory PersonnelThe complaint alleges, the answer admits, and I find thatIan Gilbert, president, at all times material herein, was anagent of Respondent, and a supervisor within the meaningof Section 2(11) of the Act. While not alleged in the com-plaint, it is undisputed that Dewey Bakke, dispatcher, wasa supervisor within the meaning of Section 2(l 1) of the Act.C. BackgroundGilbert credibly related that Respondent operates from asingle facility, in Englewood, where it has offices and awarehouse, including a dock for the loading and unloadingof freight. Respondent's operations cover the Denver met-ropolitan area, where it picks up and delivers local freightof all types, except perishables, including shipments arrivingby or dispatched by airline or bus and outgoing mail orparcel post. Respondent's equipment, at the time of thehearing, was comprised of three two-ton vans, three gas-driven tractors, and three Ford Econoline trucks 4 The vansand econolines are equipped with two-way radio, with thebase station at Respondent's office. The tractors are dis-patched by telephone. Gilbert related that a driveris givenhis firstpickup,each morning,and then receives directionas to the next stop. However, it is apparent that some drivershad regular stop assignments, as more fully explicated,infra.Gilbert related Respondent is entirely under his supervi-sion.However,Bakke,who is dispatcher,salesmanager,and office manager, has complete authority with unlimitedpowers, including the right to hire and fire.Donald Marsh credibly related that, in March 1971, agroup of drivers asked Gilbert abouta raisein pay. As aresult, the following Sunday afternoon, Marsh, Ken Wal-ters,Karl Gregory, Richard Rosen, and Gene Fouts metwith Gilbert, with Fouts acting as spokesman. Fouts ad-vised Gilbert that the employees wanted to know aboutraises and hospitalization insurance. Fouts also advised thatthey did not want to join the Union, but would rather talktoGilbert and get it ironed out. Rosen, who placed themeeting as occurring in April or May, related that Gilbertagreed to give a raise of 25 cents an hour, each 6-monthperiod thereafter. Gilbert corroborated Rosen, as to theamount of the raise and period of time for additionalraises.54 Gilbert related he had acquired one of thetractors in the last 6 or 8months It is thus obscurewhetherRespondent's equipment was comprisedof a total of nine vehicles,or a total of eight vehicles in May5Rosen asserted Respondent did notprovide forhospitalization insurancewhich Gilberthad agreedto look into. Gilbertasserted Respondent hadprovided insurance It is reasonable to infer from the evidence that theinsurance providedmay have providedcompensation for lost wages duringhospitalization,as distinguished from compensation for hospitalcosts TheIt is undisputed that Respondent's complement of full-time truckdrivers at the end of April and beginning of Maywere seven in number.6In addition,Thomas Martinez wasa regular part-time driver,approximating 26 hours a week.At an unspecified time,prior to April 22, Rosen relatedthat he and Armstrong discussed union representation.They then talked to Beach and Martinez in an effort todetermine if they could obtain sufficient votes to get theUnion in.They then contacted the Union and a meetingwas scheduledfor April 22.The meeting was attended byRosen,Beach,Marsh,and Armstrong, all of whom execu-ted union authorization cards on that date,and presentedthem to the Union at the meeting.Armstrong obtained thesignature of Thomas Martinez on a union authorizationcard on April 27 at Electron Corporation,the location ofMartinez'other job.Armstrong submitted that card to theUnion. Rosen related that he and Armstrong obtained aunion authorization card from Wilp on May 1. Fred T.Jones,union organizer,identified the six cards and relatedthey had been submitted to the Union 7It is undisputed that on May 3 the Union filed a petitionfor election,Case 27-RC-4333,and a copy was served onRespondent on May 4.11. Interference, restraint, and coercionAllen Ross Hively was a truckdnver for Respondentduring various vacation periods, commencing the summerof 1969, while he was attending the University of Wyoming.He was reemployed on June 7, but ceased Respondent'semployment on October 6 for reasons which are obscure.Hively crediblyrelated thata day or twoafter he wasreemployed, on June 7, he had a conversation with Gilbert,in Gilbert's office, at approximately 8 a.m. Gilbert advisedhim that someone would probably approach him relative tothe Union, and Gilbert requested that Hively advise Gilbertwho it was if someone approached him. One or two dayslater,Hively advised Gilbert that he had been approachedrelative to the Union by Armstrong and Rosen.'2.Discharge of Beach-May 12Beach was initially employed by Respondent on Novem-ber 29, 1971, and drove a two-ton van truck. His hours werefrom 5 or 5:30 a.m. until 5 p.m. or later.Beachrelated thathe was discharged by Gilbert on May 12 between 6 and 6:30p.m. At thattime,Beach related Gilbert advised that Beachcould not have any more mistakes on the air bills and hand-ed him two paychecks, one for the prior week and one forthe current week. Beach observed that anyone sent to theairport would make mistakes, and Gilbert responded thatmatter of insurance is of no significance herein6 Identifiedas Donald Armstrong,EugeneFouts, Karl Gregory,DonaldF Marsh,Richard Rosen, Kenneth Walters,and Clarence Wilp. The asser-tion of Rosen thatWilp washired2 or 3weeksprior to May1, and remainedony 2or 3 weeks after May1. appears undisputedJones acknowledged that he had not received cards signedby Karl Greg-or EugeneFouts, or Kenneth WaltersThe activities of Gilbert related to the conductof the election and thereasonable inferencesto be drawntherefrom are explicatedinfra.9Gilbert denied making the requestrecited by HivelyOn this conflict,Icredit Hively QUEEN CITY TRANSFER, INC.Beach need not worry about it any more. Beach acknowl-edged the errors related to his failure to note C.O.D.'s andamounts ontwo bills of lading, each prepared at the airportwhen receiving an incoming shipment and transferring it toanother carrier. One related to a shipment to Pueblo, Colo-rado, on March 15, and the other a shipment to Loveland,Colorado, on March 30. The evidence relative to thesetransactions is further explicatedinfra.Gilbert asserted a variety of reasons for the discharge ofBeach, and proceeded to enumerate them. They follow.Gilbert related that when an air freight shipment arrivesin Denver, with a destination which does not permit a directflight,Respondent transfers the shipment fromone airlineto another, or froman airlineto a truckline. It is thedriver'sresponsibility to prepare an air bill reflecting the transfer.When the air bill of the shipper, or the air freight forwarder,containsa stamp indicating "collect charges" or "DriverCollect," or "C.O.D. Charges" similar notations are to bemade on the transfer bill, by the driver. Failure, on the partof the driver, to so prepare the transfer bill renders Respon-dent responsible for uncollected fees or charges. Gilbertcredibly related that, in the two instances in question, Beachfailed to make appropriate notations of "C.O.D." charges,further explicated,infra.Gilbert asserted that it was the duty of the driver, whenhe picks up freight from a customer and takes it to theairport to note Respondent's charges for the pickup on theair bill, which is then paid by the airline, on a weekly basis.Failure to note such charges results in Respondent's notbeing paid by the airline. Gilbert asserted that Beach hadfailed to make such appropriate notations. Asked to specifyprecise delinquencies on the part ofBeach,Gilbert re-sponded there was no way he coulddesignatethese individ-ually,but he knew that it had happenedon severaloccasions,where Respondent's loss amounted to $3 or$2.50. Gilbert's explanation of his inability to produce evi-dence was that once the air bill is signed by theairline it isreturned to Respondent by the driver, and Respondent thenreturns it to the shipper. Gilbert asserted these delinquen-cies occurred over a period of time duringBeach'semploy-ment and were brought to his attention.Another reason for the discharge of Beach, recited byGilbert, was the failure of Beach to make a notation whenhe signed an air bill on a shipment that was damaged,resulting in Respondent being responsible for the shipment.Gilbert asserted such an event occurred on approximatelyMarch 15. Gilbert related that on a manifest, identified asair bill No. 777764 and 777763, one carton was broken withno notation on the air bill. Gilbert acknowledged there wereno initialswhich would identify this delinquencyas a delin-quency of Beach. Gilbert acknowledged theseair bills arenot handled by him personally, but are handled by thedispatcher. Gilbert initially asserted that itwas Beach's reg-ular duty to pick up all this type of freight. Gilbert thenasserted that he had checked the air bill the samenight.10Gilbert acknowledged he did not have the air bill in ques-1eHowever,ifBeach's initials were not on the air bill, as the evidenceindicates,it is difficult to perceive how examination of the air bill reflectedthis was an error on the part of Beach In addition,itwould not have beennecessary for Gilbert to rely on the fact that Beach normally picks up thistype of freight,as he did.9tion as it had been forwarded to the air freight forwarder atthe end of a particular week, which is the period for billing.Gilbert acknowledged that his records did not permit himto determine which driver failed to perform on a particularair bill, and it was conceivable that someone else might havepicked up this particular merchandise. Gilbert acknowl-edged that this delinquency "might" have been brought tohis attention at the time ofBeach'sdischarge.Gilbert asserted he received a complaint froma customeron the mishandling of freight by Beach.He was uncertainof the time of the complaint, but asserteditwas sometimeinMay." He identified the customer as Colony Paint. Gil-bert asserted the paint was not damaged but the containerwas. Gilbert related there wasa casecontaining four 1-gallon cans ofpaint, of a total value between $20 and $40.According to Gilbert, the customer called the shipper, ad-vising that X number of gallons were damaged and theshipper called Respondent, who agreed to make good. Gil-bert asserted that when Beach returned to Respondent'sfacility he had paint over his truck. Gilbert asserted that hehad talked to the shipper, who explained he had shownBeach how to load, that Beach decided to load his own wayand onecase toppled off and opened up. Gilbertwas unableto relate how long prior to the discharge this event occurred.Gilbert asserted another reason for the discharge ofBeach was that he received a complaint from the warehousesuperintendent at B. F. Goodrich Company to the effectthat he did not appreciate the driver's attitude and hismouthing off, with a request that the same driver not be sentthere again. Gilbert asserted this occurred in May. Gilbertasserted that Beach had been sent to make the pickup.Gilbert then acknowledged that he could notrecall if Beachhad been sent to make that particular pickup. Gilbert thenacknowledged the phone call was to his dispatcher and notto him.Gilbert asserted, as another reason for the discharge ofBeach, that drivers are in the habit of makingminor repairsto their truck. Gilbert asserted that Beach was requested tomakea minor repair and responded "that will be the day."This statement was made to the dispatcher. Gilbert couldnot place the time of this event. Gilbert thenasserted it wasshortly prior to the discharge, possibly within 2 or 3 days.Gilbert asserted, as another reason for the discharge ofBeach, that he did not route himself properly, that he wouldload his truck, pass a place where he was to make a delivery,and the delivery would remain on the truck until later in theday or the following day.Gilbert then asserted that the deciding factor, relative tothe discharge, was Beach's failure to advance C.O.D.charges, and the others were contributory.Beach,who was present during the testimony of Gilbert,credibly related that none of the alleged errors on his partwere mentioned by Gilbert,as a reasonfor discharge, onMay 12, except his failure to note the C.O.D. charges on theair bills, on March 15 and 30.Beach asserted the paint incident occurred 2 months priorto the discharge. He explained the paintwas on adolly, fourboxes high, and an employee who worked on the paint dock11Gilbert asserted,"Hopefullythiswould bein the ballpark." 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas pushing, and as Beach was loading the truck, the dollyhit the lip of the truck and one box was jarred off the top.He asserted the only caution from Gilbert, at that time, wasthat he should be careful.Beach asserted that he had done minor repairs ormainte-nance on his truck. He asserted the instance referred to byGilbert was a month or 6 weeks prior to his discharge. Beachrelated that a tension pully had come off the frame andfender, and that he did in fact later fix it. Beach asserted thathe had also repaired the lift gate switch on the truck and hadchanged spark plugs.Beach acknowledged being advised of the customer com-plaint from B. F. Goodrich and asserted that it was 2 or 3months prior to his discharge. Beach also asserted that hereturned to Goodrich on five or six occasions after thecomplaint.Next set forth is the evidence relative to the complaintmade by All States Air Cargo, Inc., relative to the failure ofBeach to advance C.O.D. charges on the air bills of March15 and 30.Gilbert described the phone call as "the straw that brokethe camel's back." Gilbert first asserted the phone call wasthe day of the discharge, May 12. He later asserted it wasthe day before the discharge May 11. Theseassertions arenot credible in the light of the following evidence.William Speirs Stockman is manager of the Newark Busi-ness Service Center for New Jersey Bell Telephone andproduced records of the billings to the telephone of AllStates Air Cargo, Inc., for the period in question. Theserecords reflect that it was on May 3, at 2:15 p.m., that aphone call was placed to Respondent's phone numberwhich is Area Code (303) 781-8272. No other phone call,during the period in question, to Respondent's telephonenumber from All States appears on this record. Janet MarieField is business office supervisor for Mountain Bell Tele-phone, in Denver, Colorado. She produced the billing rec-ords, including long distance telephone calls, for the periodin question, for Respondent's telephone number, which sheidentified as 781-8272.12 Field credibly related the records,which are in evidence, did not reflect any long distancetelephone call to the telephone number of All States AirCargo, Inc., or any reverse charge from AllStatesAir Car-go, Inc., charged to Respondent, during the periodin ques-tion.It appears undisputed, and I have found,supra,that theUnion filed a petition for election on May 3, and Respon-dent was seived with a copy of May 4.3.Discharge of Martinez-July 5It is undisputed that when Martinez reported for work, at3:30 p.m., on July 5, Gilbert presentedhim withhis pay-check and advised that he was being laid off "for economicreasons." Immediately prior thereto, Martinez had been onvacation, commencing June 16. Respondent asserts the de-cision to lay off Martinez was made on June 28. It followsthat Martinez had no warning of the possibility of a layoff.Martinez credibly related that he had a full-time job at12The identityof the Respondent's telephone number is not in question.Electron Corporation, during the entire period of his em-ployment by Respondent. Martinez was employed for van-ous periods during a period of 4-1/2 or 5 years as a truck-driver. His last period of employment commenced March 1,1971, andcontinueduntil his layoff on July 5.His normalhours of work commenced at 3:30 p.m., after he finished hisjob at Electron, until he finished at approximately 8 or 9p.m. It is undisputed that when Martinez knew that hewould be working overtime, at Electron, and would be late,he would call Respondent and advise Gilbert or Bakke ac-cordingly. On such occasions, someone else would be as-signed to cover a part or all of Martinez'normal duties.Martinezcredibly relatedhis regular assignments for Re-spondent. Upon reporting, he would be advised if therewere other pickups than his regular rounds. His first pickupwas at Bingo King, where he would pick up air or busshipments. He would then go to Wilkerson, for air freight,bus, or local shipments. If there were local deliveries, hewould return to Respondent's dock and deposit the ship-mentsfor delivery by other drivers. He would then go toNational Camera to pick up parcel post and deliver it to thepost office in Englewood. He would then go to MechanexCorporation to pick up bus or air freight or parcel post. Ifthere was parcel post he would again go to the post office.He would then return to Respondent's dock and leavefreight if he had further pickups, or he would await thearrival of other drivers with air freight or bus freight whichwould then be transferred to his truck. On occasion, anotherdriver, Kenny Walters, would bring in parcel post, and Mar-tinez would take that to the post office. Martinez identifiedthe parcel post brought in by Walters as being from Snap-On-Tools. Similarly, air freight, bus freight, or parcel postwas brought in by other drivers and delivered by Martinezfrom Wurlitzer, Pitney-Bowes, and Charles Bruning. AtRespondent's dock, Martinez would then collect the airfreight and bus freight, deliver the air freight to the airport,then proceed to the Greyhound and Continental Trailwaysbus depots to deliver the bus freight. Martinez' rate was$3.25 an hour, until May, and $3.50 an hour thereafter.Martinez acknowledged that on July 5 Gilbert advisedhim that Gilbert had called each of the customers servicedby Martinez and advised that he was discontinuing theirpickup and delivery. While Gilbert similarly testified, I donot credit his recitation in the light of evidence, explicatedinfra,that some of these customers were receiving servicesfrom Respondentafter July 5.Martinezcredibly related that Gilbert advised that Marti-nez would be rehired if he was needed. However, it is undis-puted that after July 5 Respondent had seven full-timedrivers, plus additional full-time temporary help from Han-dy Andy,Manpower,or similar agencies, and in additionhired EverettWright, as a part-time employee. Wright'sduties and hours of work are obscure.Hively credibly related that he picked up air freight fromWilkerson during the week preceding his appearance here-in.Armstrong credibly related that, after the discharge ofMartinez, Marsh and Walters made pickups at Bingo King,Mechanex, and Wilkerson.13 Marsh, who is still employed,13Armstrong related seeing freight with the specified company's namesthereon for identification on Respondent'sdock during said period Arm-strong related that he delivered this merchandise to the airport and, in the QUEEN CITY TRANSFER, INC.credibly related that within the last 2 or 3 months he hadpicked up freight from Mechanex, and that Walters andRosen did the night delivery work since the discharge ofMartinez.Gilbert's recitation of the basis underlying his allegedeconomic reasons for laying off Martinez is unconvincingand not credible. Gilbert initially asserted that it was hiscounsel who brought to his attention that his payroll was toohigh "in proportion to the revenue being produced" andthat he would have to find some way to trim it. He thencorrected his statement to assert it was his accountant whoso advised him. Gilbert asserted he analyzed the overalloperation and concluded that the work performed by Marti-nez was "not only the least profitable, in fact it was beingperformed at a loss, strictly as a customer accommodation."Gilbert asserted that he contacted all of the customers andadvised theywere discontinuingthe daily pickupservice,with the exception of National Camera. The credible evi-dence by the drivers refutes this assertion.Gilbert asserted he prepared his statement, covering a12-month period, of the amounts received from customerswhose freight was handled by Martinez. He was then un-certain if the dates covered were from July 1, 1971, to July1, 1972, or from June 1 to June 1. Gilbert asserted he com-puted the amounts from bank deposits reflecting checksreceived from each customer. Gilbert then acknowledgedthat the service performed by Martinez at Wilkerson was airfreight and that on some air freight shipments Respondentis paid directly by the airline. Similarly, some bus shipmentsresult in Respondent being paid by the bus lines, Continen-tal and Greyhound. Gilbert acknowledged that these in-volved part of Martinez' work, and the receipts from theairlines and bus companies are not included in his computa-tion. 14Gilbert asserted the total amount received from War-ner Electric, Snap-On, Mechanex, Bingo King, Wilkerson,National Camera, Pitney-Bowes, and Bruning was $4,635.15Gilbert asserted that Martinez' total earnings for a 50-weekperiod approximated $3,959.97.16 Gilbert explained that theremainingbalance of $967.50 did not include the cost of theoperation for the truck. Gilbert asserted trucking industrycomputes the cost of operating a truck as between 35 centsand 45 cents per mile. There is no evidence of the approxi-matemileage driven by Martinez over any given period oftime. Gilbert asserted he had no means of ascertaining theamounts received from airlines and bus lines, properly com-putable,to determinethe profitabilityor loss on Martinez'work, without which such a determination could not bemade.Respondent acknowledged using temporary help, partic-middle of July, it wasa dailyoccurrence.14The assertionof GilbertthatMechanex was billed for all of its ship-ments, as distinguishedfromRespondent receiving payments from the air-lines or bus lines, is unconvincing and doesnot covershipmentsby othercompanies named who wereserviced byMartinez.15Gilbert asserted he made a projected estimate on National Camera ashe did not have the accountfor a full year.16Gilbert acknowledgedhe had computed Martinez'earnings on the basisof 38 weeks,but byprojection.asserting the balance of the earnings was notavailable.Gilbert explained that the additional recordsmay have been at hisaccountants.It is patent that no computation was made on any pickupswhich may have been made by Martinez at other stops,such as Proctor andGambel,Electron,Coleman,Power Engineering, etc.11ularly after the discharges of Beach and Armstrong, fromemploymentagenciessuch as Handy Andy, Manpower,and Ready Men. The weekly records of the amounts paidfor theseservices, admittedly at the rate of $3.50 an hour inMay, and presumably thereafter,commencingMarch 1970io and including the week ending September 24, on manyweeks was less than $100 per week, and on only two occa-sions exceeded $200 in any week prior to the week endingMay 14, when Beach was discharged. During the weeksMartinez was on vacation, the weeks ending June 25 and 30,the amounts were $239.31 and $350.83. During the 3-weekperiod following the discharge of Martinez, the amountswere: for the week ending July 9, $171.68; for the weekending July 16, $355.85; and for the week ending July 23,$300.21. Assuming Martinez averaged 25 hours a week hisweekly pay would have been $87.50.1'4.Discharge of Armstrong-August 10, 1971Armstrong was initially employed by Respondent inMarch 1971 as a truckdriver. When he reported for work onAugust 10 about 11 a.m., he was handed two paychecks byGilbert who advised that his services were no longer needed.Armstrong credibly related that, when he asked for thereason,Gilbert advised that Armstrong was supposed topick up 92 pieces of air freight the prior night at Honeywell,91 pieces being on one bill and 1 piece on a second bill, atotal of 92 pieces, and that the shipment was 1 piece short.Armstrong related he responded that he had delivered thefreight to Emery Air Freight, who signed for 92 pieces, andhe could not understand how he could have been shortwhen Emery signed for it. Armstrong asserted that Gilbertthen advised that Honeywell's freight had been coming upshort in Chicago and Los Angeles, and that Armstrong wasnot counting his freight. Armstrong asserted he respondedthat he was not going to argue. Armstrong related that hehad no warning of a pending discharge and that Gilbert hadnot warned him about any deficiencies relative to his pick-ing up Honeywell's freight. It appears undisputed that agood portion of Armstrong's time was spent picking upfreight from Honeywell and delivering it to the airport.'Gilbert asserted there were three contributory reasons forthe discharge having occurred in a short period of time.Gilbert asserted that, about a week prior to the discharge,he received a telephone call from Minneapolis-Honeywell,whom he described as Respondent's best customer, advisingthat Armstrong had loaded and delivered to one of theairlines too much freight. Gilbert asserted he was advisedthis had happened two nights in a row and they had betterbe more careful.19 Gilbert then asserted that Armstrong hadleft his signedreceipts at theairline atthe airport, thatRespondent had no proof they had dropped the shipments;17Respondent's computation of his totalpay of $3,66750 would indicatea weekly average of $73.3518Armstrong related that,at the time of discharge,Gilbert asserted thathe had beenadvised by Honeywellthat he was going to have to let the drivergo or lose the account, and thatGilbert hadstated that before he would losethe account he would letthe driver go. Atvariance,Gilbert asserted, "Nocustomer tellsme who to hire and whoto fire."I find it unnecessary to resolvethis conflict.19Asked if Honeywell had not checked theoutgoing freight,Gilbert re-sponded,"Honeywell does on occasions have confusion." 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever, the receipts were recovered the followingmorningby one of the other drivers. Gilbert assertedthe morning ofdischarge he received a telephone call from Fred Smith ofHoneywell, advising that Emery Air Freight had advisedthey were one piece short on a shipment delivered to theirdock the prior night, and that theitemwas still onHoneywell's dock. According to Gilbert, Smithissued ablunt warning that if there were any moremistakes Hon-eywell would get someone else to handle the freight 205.Respondent's activity relative to theelection-related mattersIt is undisputed that the Union filed a petition for electionon May 3, a copy of which was received by Respondent onMay 4. On May 12 Beach was discharged. On May 15Respondent filed a list of its then six regular drivers 21 anddenied therein that the Union represented a majority. Ahearing was held on May 18, principally on the issue ofwhether Martinez, a part-time employee, was eligible to beincluded in the unit. Respondent contended he was not. OnMay 26 the Regional Director issued a decision, in whichhe found,inter alia,thatMartinez was employed on a reg-ular part-time basis and should be included in the unit. OnJune 6 Respondent requested a review of the RegionalDirector's Decision, urging that Martinez did not have reg-ular hours or regular days that he worked. Respondent not-ed that, if the Regional Director's decision was allowed tostand,Martinez' vote could determine the election "con-trary to the desires of the actual employees" of Respondent.The Board denied the request for review on June 19. Marti-nez was notified of his layoff on July 5. The election washeld and a tally of ballots wasissued onJuly 6. The tallyof ballots reflects three votes for the Union, two against, andtwo challenged ballots. Respondent challenged the ballotsof Beach and Martinez.22Gilbert acknowledged that he learned that Fouts' ballothad not arrived in time to be counted. Gilbert, who waspresent during the counting of the ballots, called Fouts andinquired if he had forwarded his ballot. Upon being advisedthat Fouts had forwarded his ballot, Gilbert advised Foutsthat it had not been received.Under date of July 3, by letter, Gilbert advised the Re-gional Director that Martinez had been terminated for eco-nomic reasons "as of July 5." On August 10 Armstrong wasdischarged. On August 12 the Acting Regional Directordirected that the challenge to Martinez' ballot be overruledand that his ballot be opened and counted, as he was anemployee on the critical dates. The revised tally of ballots,issued August 24, reflects four votes cast for petitioner, twoopposed, and one challenged ballot. A certification of repre-sentative was issued on August 30 by the Regional Director.20 Thisassertion of Gilbert was not corroborated The failure of Respon-dent to call Smith is unexplained In the lightof my otherfindings of inconsis-tencies, inaccuracies,exaggerations,and implausible recitationsby Gilbert,Ido not credit this recitation21Armstrong,Fouts, Gregory,Marsh,Rosen,and Walters22 It is undisputed that this second challenge,relative to Martinez, was byreason of the fact that Martinez was no longeremployed6.Employee union activityI have found,section III,c, supra,that Rosen and Arm-strong initiated the discussions relative to obtaining unionrepresentation and arranged for the meetingheld April 22which was attended by Rosen,Beach,Marsh,and Arm-strong,all of whom executed union authorization cards onthat date.Subsequently,on April 27,Armstrong obtainedthe signature of Martinez,on a union authorization cardand, on May 1, the signatureof Wilp.Ihave also found thatitwas Armstrong and Rosen who approached Hively aboutJune 9.Pursuant to the requestof Gilbert, HivelyadvisedGilbertthat he was approachedby Armstrongand Rosen.Rosen credibly related that, 1-1 /2 or 2months prior to theunion meetingof April 22, hewas in the office with Gilbertpresent whenKarl Gregoryappeared about 5 or 6 p.m.Gregory advised that the employeesof ColoradoCartagewere giving Beach quite a bit of pressure to join the Union.Gilbertrespondedthat he didnot think that Beach wasgoing in that direction.23Rosen asserted that the employeeswho hadsigned unionauthorization cards decided not to talk to Walters,Fouts,and Gregory,relative tojoining theUnionuntil after thepetition for election had beenfiled by the Union.Accordingto Rosen,Beach was then requested to talk to Gregory andWalters because he worked with them at the airport and sawthem every morning.Beach credibly related that he talkedto Gregoryon May 8,theMonday following Gilbert's re-ceipt of thecopy ofthe petition for election.Beach assertedhe advisedGregory thatit looked as thoughtheymight havetheUnion at Respondent's facility.Beach asserted thatGregoryresponded"we'll see about that,"laughed, andwalked away.24Beach asserted that he heard a rumorfrom Gregory onMay 12 thathe would be discharged.Thiswas prior to thetime of hisdischarge257.Other employee errorsGeneral Counsel contends that the errors of Beach, whichare undisputed, relative to the C.O.D. charges were minimalin comparison to the cost to Respondent of other errors atother times by other employees, and that the discharge con-stituted disparate treatment and was discriminatorily moti-vated. The total cost of the two C.O.D. items, includingfreight charges, was $260.10. There is no evidence that Re-23 1 find itunnecessaryto evaluate the assertionof Rosen that Gregoryadvised him that Beach was going to be discharged,approximately a weekbefore the discharge24Gregorydid not appear as a witness and the recitation of Beach standsundisputed and is credited25Rosen related that,inferentially when he returned to the plant at anunspecified time onMay 12,he learned of the pending discharge of Beach.Rosen explainedthat Gregory was supposedto go on vacation the followingweek and Rosen was supposed to relieveGregoryon his routeWhen hereturned to the plant,on May 12 poor tobeing informedof hisraise in pay,he was advised thatGregorywas not going on vacation, but was takingBeach's job,and Rosen was being placedon Gregory's job on a permanentbasis I am unable to evaluate whether this occurredbeforeor after thedischarge of Beach.Gilbert, however,asserted he usedtemporary help toreplace Beach It is undisputed thatGilbert did employmoretemporary helpimmediately following the discharge of Beach as I have foundsupra.Howev-er, on the conflict between Rosenand Gilbert,Icredit Rosen QUEEN CITY TRANSFER, INC.spondent was actually held accountable for this amount.The evidence of these other events is next set forth.Rosen credibly related that about a year prior to thehearing he was carrying a load of high voltage wire and acord rolled over the back of his truck as he turned thecorner.When it hit the pavement,it broke the reels. Respon-dent sent a trailer with a motor to lift it back on the truck.Rosen was advised,inferentiallyby Gilbert,that accidentswould happen and that Respondent's insurance would cov-er the loss. The following day, Rosen was advised by Gilbertand Bakke that the wire was worth approximately$1,500,and that since no accident was involved insurance did notcover the loss.Rosen,who was initially employed in December 1970,related that when he was first employed he came up shorton a bill of lading,not having enough pieces of freight.Rosen was advised that it was Respondent's policy that itwas the driver's responsibility and the driver had to pay forit.Rosen asserted that approximately half of the cost wastaken out of his paycheck and then they discontinued mak-ing the deductions.Rosen related that,after the discharge of Armstrong, hesucceeded to Armstrong's work at Honeywell. Rosen relat-ed that,in September,he loaded freight and loaded an extrapiece, which was not discovered until the following morn-ing,when Continental Airlines discovered it. The entireshipment had to be returned to Honeywell to ascertainwhich was the extra package.Rosen related that aboutMay 1972 hedelivered tiresfrom Goodrich to D & E Corporation.Rosen was shortone tire. Rosen acknowledged he had loaded the truck anditwas his responsibility to count the tires. Rosen advisedBakke of this shortage and Bakke asserted he would checkitout.Rosen heard nothing further about it. Rosen de-scribed a similar shortageof one pulleywheel on a shipmentfrom Electron to Gates, during the period between October1971 andApril 1972.Rosen reported this to Bakke andheard nothing further about it.Rosen related that shortly after he started to work he leftfive cartons of a delivery to Honeywell at the United Air-lines dock. Rosen acknowledged that it was his duty tocount and make certain he had all of the freight providedfor on the air bill. Rosen asserted that upon a later checkthe missing cartons were located.Rosen was advised byGilbert or Bakke that he would have to be morecareful.Hively asserted he would average two or three mistakesa week, such as leaving freight on the dock or taking toomuch, and that Gilbert or Bakke were aware of these errors.He described leaving a carton of truck tire tubes at Good-rich in thesummer of1970. Hivelyexplainedthat he hadfailed to count his freight and had driven away without it.When he reached the point of delivery he realized he wasshort and advised Gilbert or Bakke, who had already beenapprised of the fact that the carton was still on the Goodrichdock. Hively was directed to return and pick up themissingcarton. Gilbert did advise Hively that he would wind uppaying for such a shortage if it occurred.Hively related that he had secured a compressor to theside of his truck on an unspecified date in1970.As heturned the corner the compressor, which apparently wastopheavy,turned over,resulting in damage amounting to13$500. Hively was advised by Gilbert that it was due to hismistake and he would have to pay half the cost. Hivelyrelated that he had $25 taken out of his paycheck. Hivelythen talked to his father and again talked to Gilbert andGilbert refunded the deduction.Marsh credibly related that he was advised by phone orradio to make pickups and occasionally forgot them. Hewas advised to be more carefulby Gilbertand Bakke.Marsh related that he had signed for freight for which hecould not account or which was lost in transit while underhis control.Marsh recited damage to a box of cosmeticswhich fell over in his truck.Marsh asserted he did not haveto pay for the damage. Marsh similarly related breakage toa carton of wine in transit.8.Concluding findingsa. Interference, restraint,and coercionI have found that Hively was reemployed on June 7. Onapproximately June 9, Gilbert requested Hively to adviseGilbert who approached him relative to the Union.Hivelycomplied,identifying Armstrong and Rosen.While interrogation of an employee as to union member-ship,activities,and desires, or that of fellow employees, hasbeen held not to beper seunlawful,Board decisions requirethat there be a legitimate reason for inquiry, which must beconducted with appropriate safeguards.Blue Flash Express,109 NLRB 591.The Board has identified the areas permitting interroga-tion,i.e., clarification of the Union's claim to majority statusto determine whether recognition should be extended, andthe investigation of facts concerning issues raised in thecomplaint where such interrogation is necessary in prepar-ing the Employer's defense for the trial of a case.However,such interrogation requires safeguards which have beenenumeratedby theBoard.Johnnie'sPoultry Company,146NLRB770, 775.None of the safeguards,including volun-tary participation and assurance of freedom from reprisals,was taken herein.In addition, the sole purpose of the inter-rogation was to permit Respondent to ascertain,with cer-tainty,the proponents of the union movement.Accordingly, for the reasons stated,I find the interroga-tion of Hively and the request madeby Gilbertconstitutedcoercion and was violative of the proscriptions of Section8(a)(1) of the Act.b. The discharge of MartinezRespondent sought to advance economic justification forthe layoff of Martinez. Admittedly, Respondent's computa-tion of incomefrom the workof Martinez failed to includemoneys received from airlines and bus lines and was whollyinadequate. Respondent's payroll records reflect weeklyvariations from a high of $1,917.16 on the week ending April21, to a low of $1,222.51 for the week ending August 25 26Respondent's computationsdo not supportits premise. In26 The total gross weekly payroll includesa baseof $300 paidto Bakke.It would appear that payments to employmentagencies, for temporary help,were in additionto the payroll amounts 14DECISIONSOF NATIONALLABOR RELATIONS BOARDaddition, I have found that Respondent did not, in fact,cease servicing all of the accounts serviced byMartinez, asGilbert asserted.General Counsel, in his brief, accuratelyurges that Re-spondent vigorously contested Martinez' right to vote in theupcoming election.At the hearing,on May 18, the inclusionor exclusion of Martinez was the principal issue and wasraised by Respondent. In its request for review of the Re-gional Director'sDecisionof May 26,Respondent assertedthat Martinez had no regular hours or days that he worked.This is a misrepresentation of fact. To the contrary, Marti-nez credibly related that his regular hours of work werefrom 3:30 p.m.until he finished at 8 or 9 p.m 27 Respondent,in its request for review, also asserted, "The evidence dis-closed that other than Martinez, there were six other em-ployees included in the unit.If the decision of the regionaldirector is allowed to stand,Martinez'vote could determinean election contrary to the desires of the actual employeesof Queen City Transfer, Inc. We do not believe this is theintent or spirit of the Act." It is thus reasonable to infer thatRespondent had knowledge of the actual division of thesympathies of the six full-time drivers and, as verified by thetally of ballots and Respondent's telephone call to Fouts,relative to Fouts' missing ballot,knew that Armstrong,Marsh, and Rosen were prounion, while Fouts, Gregory,and Walters were opposed. Thus, in fact, Martinez did rep-resent the deciding vote.Itwas not until after the Board denied the request forreview,on June 19, that Respondent made its decision todischarge Martinez, according to Gilbert, on June 28. Re-spondent then challenged Martinez'ballot on the groundthat he was no longer an employee,since he was dischargedthe day before the balloting.While Gilbert asserted it was on the advice of his accoun-tant that he decided to dispense with the services of Marti-nez, it is undisputed that it was Gilbert, not the accountant,who prepared the computation from Respondent's recordsseekingtoshow thatMartinez'employmentwasunprofitable. The incomplete record of Respondent fails tosubstantiate this contention.In addition,itappears that,immediately after the discharge of Martinez, Respondent'suse of temporary employees from employment agencies,such as Handy Andy, Manpower, and Ready Men, wassubstantially increased.Gilbert acknowledged being indig-nant that Fouts' ballot had not been counted.Accordingly,forthereasons stated,Ifind thatRespondent's asserted economic reasons for the dischargeof Martinez are without substance and the real motivation27 Respondent,on cross-examination,was able todevelop only the follow-ing variations.During theweek endingFebruary 4,Martinez reported 1 hourlate on Monday, Tuesday, and Wednesday,and 1-1/2 hours late on Thurs-day. Duringthe week endingFebruary 11,Martinez reported one-half hourlate onMonday,1-1/2 hours lateon Thursday,and 2 hours late on FridayDuring the week endingFebruary 18,Martinezdid not workon Monday,reported1-1/4 hours late on Wednesday, and 2hours lateon Thursday andFridayDunng the week endingMarch 3,Martinez reported 1-1/2 hours lateon ThursdayDuring the week endingMarch 10,Martinezreported 15minuteslate on Thursday and Fnday. There isan absence of any evidenceof eitherfailure toreportor a late report on any subsequent week thereafterIt is thus reasonable to conclude that during the balance of March and untilhe went on vacation,on June 16, Martinez performed his duties 5 days aweek.and movingcausefor the discharge was to destroy theUnion's majority. The reason for the discharge was thuspretextual, and the discharge was discriminatorily motivat-ed and violative of the provisions of Section 8(a)(3) and (1)of the Act.c.Discharge of ArmstrongArmstrong was employed by Respondent for approxi-mately 1 year and 5 months when he was summarily dis-charged,when he reported for work on August 10,purportedly because he had left one piece of freight on thedock at Honeywell the prior evening.It is undisputed thatRespondent knew of Armstrong's union activities,havingbeen advised of them by Hively about June 9.At the time of discharge, Armstrong was advised by Gil-bert that Honeywell had advised Gilbert that he would haveto let the driver go or lose the account. Gilbert deniedmaking this statement,asserting no customer tells me whoto hire and who to let go. I have not credited Gilbert'sassertion relative to the alleged shortage.In making thiscredibility finding, I have considered the failure of Respon-dent to produce Fred Smith, of Honeywell, as a corroborat-ing witness or to explain such failure.In addition,Hivelycredibly related that,in late September,he left Honeywell'sdock with 32 cartons he was not supposed to have. A Hon-eywell employee came to the airport and advised Hively ofthe error.While Hively asserted it was Honeywell'smistakeand not his,it is obvious that it was incumbent upon himto check out the freight he had picked up. While Hively wasuncertain if this error came to the attention of Respondent,itwould appear unlikely that Honeywell would have takenno action, if they felt as stronglyas relatedby Gilbert, at thetime of Armstrong's discharge,a month previous,relative tothe inadequaciesof Respondent's service.Gilbert asserted other reasons for the discharge of Arm-strong were that Armstrong had left one piece of freight twonights in a row at Honeywell and had left signed receipts atthe airline, which were recovered the following morning byone of the other drivers. Armstrong denied being warned ofany deficiencies and credibly asserted that Emery AirFreight had signed for the 92 pieces of freight he had deliv-ered the night prior to his discharge. On this conflict I havecredited Armstrong. General Counsel, in his brief, correctlyurges that the purported reason for the discharge of Arm-strong involved no actual loss of money by Respondent.The record is replete with evidence of errors made byother drivers,at various times,none of which resulted indischarges,with the exception of Beach.Armstrong's dis-charge does not stand in isolation,but must be consideredalong with the discharge of Martinez,which I have foundwas for the purpose of enabling Respondent to remove aprounion advocate to dissipate the Union's majority.Accordingly, for the reasons stated, I find that the pur-ported reasons for the discharge of Armstrong were pretex-tual, and the real reason and moving cause was Armstrong'sknown union activities, which were opposed by Respon-dent, and said discharge was violative of the provisions ofSection 8(a)(3) and (1) of the Act. QUEEN CITY TRANSFER, INC.15d.The discharge of BeachRespondent sought to establish that a telephone call fromAll States Air Cargo on May 11 or 12, advising that Beachhad failed to advance C.O.D. charges in preparing two airbills on March 15 and 30, precipitated the discharge. Gener-alCounsel refutedthe assertionof Gilbert by establishingthat the only telephone call to Respondent, from All StatesAir Cargo, occurred on May 3. The timing is important. Itis undisputed that Gilbert was apprised of the filing, by theUnion, of the petition for election on May 4. Gilbert thendelayed another 8 days before discharging Beach. It was onMay 8 that Beach approached Gregory relative to the unionactivities at Respondent's facility. It is reasonable to inferthat Gilbert learned ofBeach's prounion efforts and sympa-thies after May 4 if not before.Gilbert advanced numerous other deficiencies, on thepart of Beach, as a reason for the discharge, asserting theyhad all occurred in May. Gilbert related one complaint froma customer which he described as "Hopefully this would bein the ballpark." I have credited the recitation of Beach thata number of these alleged deficiencies occurred in March orearlier, and none of them were mentioned at the time ofdischarge as a reason for the discharge.In numerous cases the Board and courts have held thatdirect knowledge of an employee's union activities is not asine qua nonfor finding that an employee had been dis-charged because of such activity but may be inferred fromthe record as a whole. The small number of employees andthe abruptness and timing of the suspension are among thefactors considered.Wiese PlowWelding Co., Inc.,123NLRB 616.The unexplained coincidence of time with respect to theprincipal events has been found to be no coincidence at all,but rather part of a deliberate effort by the management toscotch the lawfulmeasuresof the employees before theyhave progressed too far toward fruition. The court held thatif employees were discharged partly because of their partic-ipation in a campaign to establish a union, and partly be-cause of some neglect or delinquency, there is nonethelessa violation of the Act.N.L.R.B. v. Jamestown Sterling Corp.,211 F.2d 725 (C.A. 2).The existence of some justifiable ground for discharge orlayoff is no defense if it was not "the moving cause."Wells,Inc. v. N.L.R.B.,162 F.2d 457, 460 (C.A. 9).The abruptness of a discharge, and its timing, have beenfound to be persuasive evidence as the motivation.N.L.R.B.v.Montgomery Ward and Co.,242 F.2d 497, 502 (C.A. 2);N.L.R.B. v. Southern Desk Co.,246 F.2d 53, 54 (C.A. 4).The Board has found a discharge discriminatorily moti-vated by reason of the unconvincing character of the rea-sons adduced to support the discharge.N.L.R.B. v.Radcliffe,211 F.2d 309, 314-315 (C.A. 9);N. L. R. B. v. Dant,207 F.2d 165, 167 (C.A. 9).The Board has found the discharge discriminatorily moti-vated by reason of the unconvincing character of the rea-sons adduced to support the discharge, including the timingof the discharge.Pacemaker Corporation,120 NLRB 987,991;United Fireworks Manufacturing Co., Inc.,118 NLRB883, 885.In view of the above facts, including the discharges ofMartinez and Armstrong, I believe and find thatRespondent's purported reasons for the discharge of Beachwere pretextuous and the real reason and moving cause wasthe union activities of said employee,and said dischargeconstituted discrimination to discourage membership in theUnion and was a violation of the provisions of Section8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of theRespondent,described in section I, above,have a close,intimate,and substantial relation to trade,traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom, and take certainaffirmative action designed to effectuate the policies of theAct.It has been found that Respondent discriminatorily dis-charged David Beach on May 12, Thomas G. Martinez onJuly 5, and A. J. Donald Armstrong on August 10, and hasfailed and refused to reinstate each of them. Accordingly,I recommend that Respondent offer to each immediate andfull reinstatement to the former or substantially equivalentposition of each, without prejudice to seniority or any otherrights or privileges previously enjoyed by each, dismissing,if necessary, any employees hired since the date of dischargeof each, having less seniority. It is further recommendedthat Respondent make each of those named whole for anyloss of pay each may have suffered by reason of the discrim-ination against each. Said loss of pay shall be based uponthe earnings each would normally have earned from thedate of discharge until the date he is offeredreinstatement,less the net earnings of each during such period. Said back-pay shall be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90NLRB 289. The interest on backpay shall be computed inthe manner set forth inIsis Plumbing & Heating Co.,138NLRB 716.It is also recommended that Respondent be ordered tomake available to the Board, upon request, payroll andother records to facilitate checking the amount of earningsdue.In view of the nature of the unfair labor practices com-mitted, the commission of similar and other unfair laborpractices reasonably may be anticipated. I shall thereforerecommend that Respondent be ordered to cease and desistfrom in any manner infringing upon rights guaranteed to itsemployees by Section 7 of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 2(2), (6), and (7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs,and Warehousemen and Helpers of America, Local No. 17,is a labor organization within the meaning of Section 2(5)of the Act.3.By engaging in the conduct set forth in the section III,c, 1, to the extent therein found, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By discriminating with respect to the hire and tenureof employment,and terms and conditions of employment,of David Beach, Thomas G. Martinez, and A. J. DonaldArmstrong,thereby discouraging the free exercise of rightsguaranteed by Section 7 of the Act, Respondent has en-gaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Uponthe basis of the foregoing findings of fact and con-clusions of law, upon the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following recom-mended:ORDER 28Queen City Transfer, Inc., its officers,agents,successors,and assigns shall:1.Cease and desist from:(a)Discouraging membershipin InternationalBrother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Local No. 17, or any otherunion, ordiscouraging the freeexerciseof rights guaranteed by Sec-tion 7 of the Act, by discriminatingagainstany employeein regard to his hire or tenure of employment, or any termor condition of employment.(b) Interfering with, restraining, or coercing its employ-ees by interrogating them relative to theirunionactivity orthe union activity of other employees, or attempting therebyto engagein surveillance of the employees'union activities,in a mannerviolative of provisions of Section 8(a)(1) of theAct.(c) In any other manner interfering with,restraining, orcoercing its employeesin the exerciseof their rightto self-organization, to form labor organizations, to joinor assistthe above-named Union, or any otherlabor organization, tobargain collectively through representatives of their ownchoosing, and to engage in any other concerted activity forthe purpose of collective bargaining or othermutual aid orprotection, or to refrain from any andall such activities,except to the extent that such rights may be affected by anagreement requiring membershipin a labor organization asa condition of employment, as authorizedin Section 8(a)(3)of the Act, as modified by the LaborManagementReport-ing and Disclosure Act of 1959.2.Take the following affirmative actiondesigned to ef-fectuate the policies of the Act:(a)Offer to DavidBeach,Thomas G.Martinez, andA. J. Donald Armstrong immediate and fullreinstatementto the former or substantially equivalent position of each,without prejudice to the seniority or other rights and privi-legespreviously enjoyed by each, and make each whole forany loss of pay each has suffered by reason of Respondent'sdiscrimination against each in accordance with the rec-ommendation set forth in "The Remedy"herein.(b) Preserve and, upon request,make available to theBoard or its agents,for inspection and reproduction, allpayroll records,social security reports,timecards,personnelfiles, and all other records necessary to analyze,compute,and determine the amountof back payto which DavidBeach,Thomas G. Martinez,and A.J.Donald Armstrongmay be entitled under the terms of this Decision.(c)Post at its place of business in Englewood,Colorado,copies of the attached notice marked"Appendix."29 Copiesof said notice to be furnishedby theRegional Director forRegion27, afterbeing signedby Respondent's representa-tive,shall be postedby theRespondent and maintained byit for 60 consecutive days thereafter,in conspicuous places,including each of Respondent's bulletin boards.Reasonablesteps shall be taken by the Respondent to ensure that saidnotices are not altered,defaced,or covered by any othermaterial.(d)Notifythe RegionalDirectorfor Region27, in writ-ing, within 20 days from the receipt of this Decision, whatsteps it has takento comply therewith.IIT IS FURTHER RECOMMENDED that unless Respondent shall,within20 daysfrom the date of receipt of this Decision,notify said Regional Director, in writing, that it will complywith the foregoing recommended Order,the National LaborRelations Board issue an order requiring that Respondenttake the action aforesaid.21 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations and recommended Order herein,shall, asprovided in Sec 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto, shall be deemed waived for all purposes29 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWEWILL NOTdiscouragemembershipin InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpersof America, Local No. 17, or anyother union, or discourage the free exercise of rightsguaranteedby Section 7 of the Act, bydiscriminatingagainst anyemployeein regard to his hire or tenure ofemployment, or any termof condition of employment.WE WILL NOTinterferewith,restrain,or coerce ouremployeesby interrogating themrelative to their union QUEEN CITY TRANSFER, INC.17activity, or the union activity of other employees, or byengaging in surveillance of employees' activities, in amanner violative of the provisions of Section 8(a)(1) ofthe Act.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirright to self-organization, to form labor organizations,to join or assist the above-named Union, or any otherlabor organization, to bargain collectively through rep-resentatives of their own choosing and to engage in anyother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such rights may be affected by an agree-ment requiring membership in a labor organization asa condition of employment, as authorized in Section8(a)(3) of the Act, as modified by the Labor Manage-ment Reporting and Disclosure Act of 1959.WE WILL offer to David Beach, Thomas G. Martinez,and A. J. Donald Armstrong immediate and full rein-statement to the former or substantially equivalentposition of each, without prejudice to the seniority orother rights and privileges previously enjoyed by each,and we will make each whole for any loss of pay eachhas suffered by reason of our discriminationagainsteach.All of our employeesare freeto join, or to refrain fromjoining, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local No.17, or any other labor organization.DatedByQUEEN CITY TRANSFER, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defacedor covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, U.S. Custom House, Room 260,721 19th Street, Denver, Colorado 80202, Telephone 303-837-3551.